        Case 3:17-cv-08263-DJH Document 78 Filed 10/09/19 Page 1 of 2




                    UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                         SEP 20 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
MIKKEL JORDAHL; MIKKEL (MIK)                    No.   18-16896
JORDAHL, PC,
                                                D.C. No. 3:17-cv-08263-DJH
                Plaintiffs-Appellees,           District of Arizona,
                                                Prescott
 v.
                                                ORDER
MARK BRNOVICH, Attorney General, in
his official capacity as Arizona Attorney
General,

                Defendant-Appellant,

STATE OF ARIZONA,

      Intervenor-Defendant-
      Appellant,

and

JIM DRISCOLL, in his official capacity as
Coconino County Sheriff; et al.,

                Defendants.

Before: RAWLINSON, BEA, and NGUYEN, Circuit Judges.

      Appellants, the Arizona Attorney General and the State of Arizona

(collectively “Arizona”) have submitted a renewed motion for a stay of the district

court’s injunction pending appeal. Arizona’s basis for this motion is that A.R.S.

§ 35-393 et seq. (“the Act”) has been amended by the state legislature so that the
        Case 3:17-cv-08263-DJH Document 78 Filed 10/09/19 Page 2 of 2




Act no longer applies to the plaintiffs in this case.

      The parties agree that the legislature’s action rendered the appeal moot and

that on remand it will be appropriate for this court to enter an order dissolving the

preliminary injunction. Accordingly, Arizona’s renewed motion for a stay of the

preliminary injunction pending appeal (ECF No. 119) is granted. See Nken v.

Holder, 556 U.S. 418, 426 (2009).

      The parties continue to dispute whether the underlying claim is moot. On

this question submission remains withdrawn pending the resolution of Board of

Trustees v. Chambers, No. 16-15588.




                                           2
